UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                                  No. 19-6184


DAVID MEYERS,

                Plaintiff - Appellant,

          v.

GAIL JONES; KEITH DAWKINS; CARL MANIS; WALTER SWINEY; P.
DEEL; COUNSELOR YOUNG, WRSP; WALLENS RIDGE STATE PRISON;
U/M COLLINS; CHIEF OF HOUSING AND PROGRAMS; T.B. DYE,

                Defendants - Appellees.



                                  No. 19-6487


DAVID MEYERS,

                Plaintiff - Appellant,

          v.

WARDEN JEFFREY KISER; MARCUS ELAM; J. FANNIN; J. D. BENTLEY;
EDWARD GWINN; C. STANLEY; M. COUNTS; L. MULLINS; F. STANLEY;
T. DORTON; JAMES JONES, U.S. Judge; K. COUNTS; W. SWINEY; GLEN E.
CONRAD, U.S. Judge; ROBERT STEWART BALLOU, U.S. Magistrate Judge;
TAMMY BARBETTO; J. KING; A. CLEVINGER; PAUL HAYMES; B4 UNIT
MANAGER DUNCAN; A. GALIHAR; GAIL JONES; KEITH DAWKINS;
UNKNOWN OFFICERS; C. DUDLEY; GERALDINE BAKER; D. TATE; J.
MESSER; S. ESCOFFERY; FISCAL TECH,

                Defendants - Appellants.
Appeals from the United States District Court for the Western District of Virginia, at
Roanoke. Michael F. Urbanski, Chief District Judge. (7:18-cv-00598-MFU-RSB; 7:18-
cv-00485-MFU-PMS)


Submitted: May 7, 2019                                            Decided: June 25, 2019


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Meyers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated appeals, David Meyers has filed interlocutory appeals from

nonfinal orders. Accordingly, we dismiss the appeals for lack of jurisdiction.

       Before considering an appeal, we must ensure we have jurisdiction.               See

Feldman v. Law Enf’t Assocs. Corp., 752 F.3d 339, 346 (4th Cir. 2014) (recognizing

Court’s obligation to consider questions of jurisdiction sua sponte). We may exercise

jurisdiction only over final decisions, 28 U.S.C. § 1291 (2012), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-47 (1949). “Generally, a district court order is not

final until it has resolved all claims as to all parties.” Hunter v. Town of Mocksville, 789

F.3d 389, 402 (4th Cir. 2015) (internal quotation marks omitted).

       In No. 19-6184, Meyers appeals the district court’s orders denying Meyers’

motions for appointment of counsel, to reconsider the denial of a motion for appointment

of counsel, for recusal, and to seal.      Because these are nonfinal orders, we lack

jurisdiction.

       In No. 19-6487, Meyers appeals the district court’s order denying Meyers’ motion

for recusal of the magistrate judge. We lack jurisdiction over this nonfinal order.

       Accordingly, we dismiss these appeals for lack of jurisdiction. In No. 19-6184,

we deny Meyers’ to reconsider the order denying leave to proceed on appeal without

prepayment of fees under the Prison Litigation Reform Act. In No. 19-6487, we deny

Meyers’ motion for leave to proceed without prepayment of fees. We dispense with oral



                                             3
argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            4